387 U.S. 572
87 S. Ct. 2069
18 L. Ed. 2d 965
IMMIGRATION & NATURALIZATION SERVICEv.Gerald Joseph LAVOIE.
No. 513.
Supreme Court of the United States
June 5, 1967
As Amended Oct. 16, 1967.

See 389 U.S. 908, 88 S. Ct. 210.
Solicitor General Marshall, Assistant Attorney General Vinson and Beatrice Rosenberg, for petitioner.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Ninth Circut.
PER CURIAM.


1
The petition for a writ of certiorari is granted and the judgment is vacated. Boutilier v. Immigration and Naturalization Service, 387 U.S. 118, 87 S. Ct. 1563, 18 L. Ed. 2d 661. The case is remanded to the United States Court of Appeals for the Ninth Circuit in order that that court may pass upon the issues in this case not covered by its prior opinion.


2
Mr. Justice DOUGLAS is of the opinion that certiorari should be denied.